Exhibit 10(ii)
AGREEMENT AND GENERAL RELEASE


This Agreement and General Release is made and entered into between GREEN
ENDEAVORS, INC. (Green), on the one hand and DESERT VISTA CAPITAL LLC (DVC) on
the other hand. The above-named parties are referred to collectively hereinafter
as  he Parties.


RECITALS


Whereas, certain obligations exist between the Parties;


Whereas, on January 15, 2010, and May 11, 2010, Green issued to DVC (by
assignment/transfer from Diversified Holdings I, Inc.) on each date a separate
8% SERIES A SENIOR SUBORDINATED CONVERTIBLE REDEEMABLE DEBENTURES, the January
15, 2010 debenture due April 30, 2018 and the May 11, 2010 debenture due May 12,
2011 each in the face amount of $100,000, the “Debentures” for a total of
$200,000 for the two debentures in total, each bearing interest at the rate of
8% from the date they were granted,


Whereas, the Parties now desire to resolve all claims, known and unknown, which
may exist among them relating to, or arising out of, the Debenture.


Now therefore, in consideration of the above premises and the following
covenants, it is hereby agreed as follows:


Purpose


1.     The Parties hereto understand, acknowledge, and agree that the execution
of this Agreement constitutes a compromise of the obligations and debts that
exist between them, that this Agreement is not to be considered as any finding
of fact nor construed as an admission of wrongdoing or default by any party.


 
 

--------------------------------------------------------------------------------

 
 
Reciprocal Obligation


2)     Green will issue 75,654 (Seventy Five Thousand Six Hundred Fifty Four)
shares of its Series B Preferred Stock to DVC (the Settlement Shares).  These
shares would be delivered to DVC upon the final execution of this Agreement by
both parties.


3)     The parties hereby agree and stipulation that it is their intention that
the Settlement Shares are to be treated as part of the settlement of the
obligation due to DVC under the terms of the Debentures and that Green’s
obligation to satisfy that debt has existed since the creation of the Debentures
on January 16, 2010 and May 11, 2010 and that any calculation of the period
during which it has been at risk shall begin as of the latest of these dates.


4)     DVC hereby agrees that conversion of the Settlement Shares into common
stock of Green shall be done such that any conversion does not result in the
issuance of more than 4.9% of the issued and outstanding shares of common stock
of Green in any single issuance and that DVC shall if requested certify that it
is not a holder of common stock at the time of any requested conversion such
that the conversion would make it a holder of more than 4.9% of Green’s issued
and outstanding shares of common stock.


 
 

--------------------------------------------------------------------------------

 

5)     The respective Parties have agreed to jointly draft and execute this
Settlement Agreement and General Release, and after the language is finalized,
to provide the other with a copy of the executed signature page with all due
expediency.


6)     The Parties agree that payment made in the form of items 1 through 5 of
this agreement by Green shall constitute full and complete settlement of all
claims and obligations arising from, or related to the
Debentures.                .


Release of Claims


7)     Each party agrees for itself, its predecessors, successors, and assigns,
to fully and unconditionally release and forever discharge the other party,
including each party  successors, assigns, subsidiaries, affiliates,
transferees, attorneys, representatives, agents, officers, directors, employees,
insurers, and reinsurers, past, present, and future, from and on account of any
and all claims, demands, actions, causes of action, or charges of any nature or
kind whatsoever against the other party, whether known or unknown, asserted or
unasserted, choate or inchoate, related to or arising out of the Debenture in
any nature.


Advice of Counsel


10.    In executing this Agreement, the Parties acknowledge that they have been
advised to consult with and have consulted with and had the advice of an
attorney duly admitted to practice law prior to executing this Agreement and
that they have voluntarily executed this Agreement after a careful and
independent investigation, and not under fraud, duress, or undue influence.


Binding on Successors


11.    This Agreement shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors-in-interest,
and assigns.


Integration


12.    All Parties hereby agree that this Agreement is the complete and
exclusive statement of the mutual understanding of the Parties and supersedes
and cancels all previous written and oral agreements and communications relating
to the Debenture.


Interpretation


13.    The Parties hereby agree that no inference or rule of inference shall be
made by reason of the fact that one Party caused this Agreement to be drafted.
For purposes of interpretation of the Agreement, it shall be assumed that all
Parties drafted each provision of the Agreement. This Agreement shall be deemed
to have been made in, and shall be construed pursuant to the laws of the State
of California.


 
 

--------------------------------------------------------------------------------

 
 
Severability


14.    If any provision of this Agreement shall be adjudged by any court of
competent jurisdiction to be unenforceable or invalid, that provision shall be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable.


No Waiver


15.    No failure to exercise, and no delay in exercising, on the part of any
Party, any privilege, any power or any rights hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any right or power hereunder
preclude further exercise of any right hereunder.


Further Assistance


16.    Each of the parties shall hereafter execute all documents and take all
actions that are reasonably necessary to effectuate the provisions of this
Agreement.


17.    DVC further warrants and certified that it is at the time of the
execution of this Agreement an accredited investor as that term is defined by
the SEC and that it is fuly informed of the nature and risk of his investment in
Green as represented by the terms of this Agreement.


Waiver of Claims


18.    The Parties hereby acknowledge that there is a risk that subsequent to
the execution of this Agreement. They will discover, incur, or suffer claims
which were unknown or anticipated at the time this Agreement was executed,
which, if known on the date this Agreement is executed, may have materially
affected their decision to execute this Agreement. The Parties expressly assume
the risk of such unknown and unanticipated claims and agree that this Agreement
and the general release contained herein apply to all such known or unknown or
unanticipated claims.


Attorney Fees


19.    If any actual controversy arises as to the enforcement of any provision
of this Agreement, the prevailing party, in any action or arbitration to enforce
this Agreement, shall be entitled to recover all costs and expenses including,
without limitation, attorney fees.


Execution in Counterparts


20.   The Parties agree that this Agreement may be executed in counterparts. The
Parties further agree that, in order to expeditiously effect the execution of
this Agreement, a facsimile transmission of the signature pages will be deemed
an original.


 
 

--------------------------------------------------------------------------------

 
 
Therefore, the signatures below constitute an express of the Parties, and each
of them, that this Agreement is agreed to and binding as of the date of
execution:
 
GREEN ENDEAVORS, INC.
         
By:           /s/ Richard Surber
Dated: March 28, 2014
 
Its:           President and CEO, Richard Surber

 
DESERT VISTA CAPITAL, LLC
         
By:           /s/ John Hicks
Dated: March 30, 2014
 
Its:           Managing Principle, John Hicks

 


 